DETAILED ACTION
This office action is in response to the patent board decision filed on 2/9/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The patent board decision filed on 2/9/2022, responding to the Notice of Appeal filed 10/13/2020, has been entered. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-20 are currently pending in this application. Claims 7-12 have been canceled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Withdrawn claims 7-12 have been canceled.
Allowable Subject Matter
Claims 1-6 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-6 and 13-20 have been fully considered and are persuasive.  The rejection of claims 1-6 and 13-20 have been withdrawn and the application is allowable for the reasons set forth below.
As noted in the amendments in regards to claim 1, the claimed invention requires a method for fabricating a copper pillar over a semiconductor wafer, comprising providing said semiconductor wafer including a via, forming a layer of titanium tungsten (TiW) over said semiconductor wafer, forming a layer of zinc (Zn) in direct contact with said layer of TiW; forming a patterned photoresist over said layer of Zn, said patterned photoresist being absent over said via, forming said copper pillar over said via, said copper pillar having a perimeter and removing said patterned photoresist.
Rinne (US 2011/0037171) in view of Shih (US 2009/0197114) and in further view of Ho (US 2018/0047688) show most aspects of the present invention. However, the references fail to show method steps of performing an anneal, removing said layer of Zn, and removing said layer of TiW that is located outside said perimeter of said copper pillar.
Additionally, with respect to claim 13, the claimed invention requires a method for fabricating a copper pillar over a semiconductor wafer, comprising: providing said semiconductor wafer including a via; forming a layer of titanium tungsten (TiW) over said semiconductor wafer; forming a first patterned photoresist over said via; forming a layer of zinc (Zn) over said layer of TiW and said first patterned photoresist.
Rinne (US 2011/0037171) in view of Shih (US 2009/0197114) and in further view of Ho (US 2018/0047688) show most aspects of the present invention. However, the references fail to show method steps of removing said first patterned photoresist; forming a second patterned photoresist over said layer of Zn; forming said copper pillar over said via, said copper pillar having a perimeter; removing said second patterned photoresist; removing said layer of Zn; and removing said layer of TiW that is located outside said perimeter of said copper pillar.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; method steps of performing an anneal; removing said layer of Zn; and removing said layer of TiW that is located outside said perimeter of said copper pillar
In regards to claim 13; method steps of removing said first patterned photoresist; forming a second patterned photoresist over said layer of Zn; forming said copper pillar over said via, said copper pillar having a perimeter; removing said second patterned photoresist; removing said layer of Zn; and removing said layer of TiW that is located outside said perimeter of said copper pillar 
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Q. B./
Examiner, Art Unit 2814
/WAEL M FAHMY/Supervisory Patent Examiner, Art Unit 2814